 1                                  UNITED STATES BANKRUPTCY COURT

 2                                  NORTHERN DISTRICT OF CALIFORNIA

 3                                         SAN FRANCISCO DIVISION

 4

 5    In re:                                                Bankruptcy Case

 6    PG&E CORPORATION,                                     No. 19-30088 (DM)

 7             - and -

 8    PACIFIC GAS AND ELECTRIC                              Chapter 11

 9    COMPANY,                                              (Lead Case)

10                                      Debtors.            (Jointly Administered)

11
                                           CERTIFICATE OF SERVICE
12

13             I, Alain B. Francoeur, do declare and state as follows:

14             1.        I am employed at Prime Clerk LLC (“Prime Clerk”), the claims and noticing agent

15   for the debtors in the above-referenced chapter 11 bankruptcy cases.

16             2.        On November 27, 2019, at my direction and under my supervision, employees of

17   Prime Clerk caused the following documents to be served by the method set forth on the Master

18   Service List attached hereto as Exhibit A:

19            Third Supplemental Declaration of Tobias S. Keller on behalf of Keller & Benvenutti LLP
               [Docket No. 4881]
20
              Debtors’ and Ad Hoc Subrogation Group’s Joint Brief in Support of the Subrogation
21             Wildfire Claims as Impaired Classes for All Purposes under the Debtors’ Joint Chapter 11
               Plan of Reorganization [Docket No. 4886]
22

23            Order Approving Stipulation between Debtor Pacific Gas and Electric Company and Michael
               Marroquin to Continue Hearing and for Limited Relief from the Automatic Stay [Docket No.
24             4888]

25            Debtors’ Brief regarding Utility Funded Debt Claims’ Entitlement to Make-Whole Premiums
               and Joinder of PG&E Shareholders [Docket No. 4896]
26
              Declaration of Theodore E. Tsekerides, Esq. in Support of Debtors’ Moving Brief regarding
27             Utility Funded Debt Claims’ Entitlement to Make-Whole Premiums [Docket No. 4898]
28


 Case: 19-30088           Doc# 4969     Filed: 12/03/19   Entered: 12/03/19 18:55:41      Page 1 of
                                                    24
 1          3.     On November 27, 2019, at my direction and under my supervision, employees of
 2   Prime Clerk caused the following document to be served by the method set forth on the Fee
 3   Application Service List attached hereto as Exhibit B:

 4         Certificate of No Objection regarding Monthly Fee Statement of Keller & Benvenutti LLP
            for Allowance and Payment of Compensation and Reimbursement of Expenses for the Period
 5          of September 1, 2019 through September 30, 2019 [Docket No. 4880]
 6         Certificate of No Objection regarding Consolidated Monthly Fee Statement of Willis Towers
 7          Watson US LLC for Allowance and Payment of Compensation and Reimbursement of
            Expenses for the Period January 29, 2019 through August 31, 2019 [Docket No. 4882]
 8
           Certificate of No Objection regarding Fifth Monthly Fee Statement of
 9          PricewaterhouseCoopers LLP for Allowance and Payment of Compensation and
            Reimbursement of Expenses for the Period of June 1, 2019 through June 30, 2019
10          [Docket No. 4887]
11
           Certificate of No Objection regarding Monthly Fee Statement of Munger, Tolles & Olson
12          LLP for Allowance and Payment of Compensation and Reimbursement of Expenses for the
            Period of August 1, 2019 through August 31, 2019 [Docket No. 4891]
13
           Sixth Monthly Fee Statement of Simpson Thacher & Bartlett LLP for Allowance and
14          Payment of Compensation and Reimbursement of Expenses for the Period of September 1,
            2019 through September 30, 2019 [Docket No. 4892]
15
            4.     Additionally, on November 27, 2019, at my direction and under my supervision,
16
     employees of Prime Clerk caused a “CHAMBERS COPY” of the following documents to be
17
     delivered via first class mail to the U.S. Bankruptcy Court Northern District of CA, Attn: Honorable
18
     Dennis Montali, 450 Golden Gate Ave, 18th Floor San Francisco, CA 94102.
19
           Third Supplemental Declaration of Tobias S. Keller on behalf of Keller & Benvenutti LLP
20          [Docket No. 4881]
21
           Debtors’ and Ad Hoc Subrogation Group’s Joint Brief in Support of the Subrogation
22          Wildfire Claims as Impaired Classes for All Purposes under the Debtors’ Joint Chapter 11
            Plan of Reorganization [Docket No. 4886]
23
           Debtors’ Brief regarding Utility Funded Debt Claims’ Entitlement to Make-Whole Premiums
24          and Joinder of PG&E Shareholders [Docket No. 4896]
25         Declaration of Theodore E. Tsekerides, Esq. in Support of Debtors’ Moving Brief regarding
26          Utility Funded Debt Claims’ Entitlement to Make-Whole Premiums [Docket No. 4898]

27

28

                                                      2
 Case: 19-30088      Doc# 4969      Filed: 12/03/19    Entered: 12/03/19 18:55:41       Page 2 of
                                                24
Case: 19-30088   Doc# 4969   Filed: 12/03/19   Entered: 12/03/19 18:55:41   Page 3 of
                                         24
                                    Exhibit A




Case: 19-30088   Doc# 4969   Filed: 12/03/19    Entered: 12/03/19 18:55:41   Page 4 of
                                         24
                                                                                                       Exhibit A
                                                                                                   Master Service List
                                                                                                Served as set forth below

                 DESCRIPTION                                    NAME                                             ADDRESS                                              EMAIL               METHOD OF SERVICE
                                                                                    ATTN: ROBERT L. LAYTON
Counsel to ADVENTIST HEALTHSYSTEM/WEST,                                             ONE Adventist Health Way
a California non‐profit religious corporation ADVENTIST HEALTH SYSTEM/WEST          Roseville CA 95661                                              laytonrl@ah.org                    Email
                                                                                    Attn: Ron A. Symm
Counsel for Aera Energy LLC, Midway Sunset                                          10000 Ming Avenue
Congeneration Company                         Aera Energy LLC                       Bakersfield CA 93311                                            RASymm@aeraenergy.com              Email
                                                                                    Attn: JOHN E. MITCHELL and YELENA ARCHIYAN
Counsel to TRANSWESTERN PIPELINE                                                    2001 Ross Avenue, Suite 3600                                    john.mitchell@akerman.com
COMPANY, LLC                                  AKERMAN LLP                           Dallas TX 75201                                                 yelena.archiyan@akerman.com        Email
                                                                                    Attn: David P. Simonds
Counsel to the Ad Hoc Committee of Senior                                           1999 Avenue of the Stars
Unsecured Noteholders of Pacific Gas and                                            Suite 600
Electric Company                              Akin Gump Strauss Hauer & Feld LLP    Los Angeles CA 90067                                            dsimonds@akingump.com              First Class Mail and Email
Counsel to the Ad Hoc Committee of Senior                                           Attn: Michael S. Stamer, Ira S. Dizengoff, David H. Botter      mstamer@akingump.com
Unsecured Noteholders of Pacific Gas and                                            One Bryant Park                                                 idizengoff@akingump.com
Electric Company                              Akin Gump Strauss Hauer & Feld LLP    New York NY 10036                                               dbotter@akingump.com               Email

                                                                                    Attn: Andrew I. Silfen, Beth M. Brownstein, Jordana L. Renert
                                                                                    1301 Avenue of the Americas                                     Beth.Brownstein@arentfox.com
Counsel for BOKF, NA, solely in its capacity as                                     42nd Floor                                                      Jordana.Renert@arentfox.com
Indenture Trustee                               ARENT FOX LLP                       New York NY 10019                                                                                  Email
                                                                                    Attn: Andy S. Kong and Christopher K.S. Wong
                                                                                    555 West Fifth Street
Counsel for Genesys Telecommunications                                              48th Floor
Laboratories Inc.                             Arent Fox LLP                         Los Angeles CA 90013‐1065                                       andy.kong@arentfox.com             Email
                                                                                    Attn: Aram Ordubegian
                                                                                    555 West Fifth Street
Counsel for BOKF, NA, solely in its capacity as                                     48th Floor
Indenture Trustee                               ARENT FOX LLP                       Los Angeles CA 90013‐1065                                       Aram.Ordubegian@arentfox.com       Email
                                                                                    Attn: Brian Lohan, Esq., Steven Fruchter, Esq.
                                                                                    250 West 55th Street                                            brian.lohan@arnoldporter.com
Counsel for AT&T                              Arnold & Porter Kaye Scholer LLP      New York NY 10019                                               steven.fruchter@arnoldporter.com   Email
                                                                                    Attn: James W. Grudus, Esq.
                                                                                    One AT&T Way, Room 3A115
Counsel for AT&T                              AT&T                                  Bedminster NJ 07921                                             Jg5786@att.com                     Email
                                                                                    Attn: XAVIER BECERRA, DANETTE VALDEZ, and ANNADEL
                                                                                    ALMENDRAS
                                                                                    455 Golden Gate Avenue
                                                                                    Suite 11000
Counsel to California State Agencies          Attorney General of California        San Francisco CA 94102‐7004                                     Danette.Valdez@doj.ca.gov          Email




          In re: PG&E Corporation, et al.
          Case No. 19‐30088 (DM)                                                                       Page 1 of 18

                                            Case: 19-30088              Doc# 4969      Filed: 12/03/19                Entered: 12/03/19 18:55:41                  Page 5 of
                                                                                                   24
                                                                                                          Exhibit A
                                                                                                      Master Service List
                                                                                                   Served as set forth below

                 DESCRIPTION                                        NAME                                            ADDRESS                                         EMAIL           METHOD OF SERVICE
                                                                                       Attn: XAVIER BECERRA, MARGARITA PADILLA, and JAMES
                                                                                       POTTER
                                                                                       1515 Clay Street, 20th Floor
                                                                                       P.O. Box 70550
Counsel to California State Agencies            Attorney General of California         Oakland CA 94612‐0550                                       James.Potter@doj.ca.gov       Email
                                                                                       Attn: XAVIER BECERRA, MARGARITA PADILLA, and JAMES
                                                                                       POTTER
                                                                                       300 South Spring Street
                                                                                       Suite 1702
Counsel to California State Agencies            Attorney General of California         Los Angeles CA 90013                                        James.Potter@doj.ca.gov       Email
                                                                                       Attn: MARTHA E. ROMERO
Special Bankruptcy Counsel for Certain Fire                                            12518 Beverly Boulevard
Damage Plaintiffs Claimants                     BAILEY AND ROMERO LAW FIRM             Whittier CA 90601                                           marthaeromerolaw@gmail.com    Email
                                                                                       Attn: C. Luckey McDowell, Ian E. Roberts, Kevin Chiu
                                                                                       2001 Ross Avenue
Counsel for NRG Energy Inc., Clearway Energy,                                          Suite 1000                                                  Ian.Roberts@BakerBotts.com
Inc., and Clearway Energy Group LLC           Baker Botts L.L.P.                       Dallas TX 75201                                             Kevin.Chiu@BakerBotts.com     Email
                                                                                       Attn: Navi S. Dhillon
                                                                                       101 California Street
Counsel for NRG Energy Inc., Clearway Energy,                                          Suite 3600
Inc., and Clearway Energy Group LLC           Baker Botts L.L.P.                       San Francisco CA 94111                                      Navi.Dhillon@BakerBotts.com   Email
                                                                                       Attn: John H. Rowland
                                                                                       211 Commerce Street
                                                Baker, Donelson, Bearman, Caldwell &   Suite 800
Counsel for Phillips and Jordan                 Berkowitz, PC                          Nashville TN 37201                                          jrowland@bakerdonelson.com    Email
                                                                                       Attn: Matthew G. Summers
                                                                                       919 North Market Street
URENCO Limited and Louisiana Energy                                                    11th Floor
Services, LLC                                   Ballard Spahr LLP                      Wilmington DE 19801                                         summersm@ballardspahr.com     Email
                                                                                       Attn: Theodore J. Hartl, Esq.
                                                                                       1225 17th Street
                                                                                       Suite 2300
Counsel to Campos EPC, LLC                      BALLARD SPAHR LLP                      Denver CO 80202                                             hartlt@ballardspahr.com       Email
                                                                                       Attn: John McCusker
                                                                                       Mail Code: NY1‐100‐21‐01
                                                                                       One Bryant Park
Counsel for Bank of America, N.A.               Bank of America                        New York NY 10036                                           John.mccusker@baml.com        Email
                                                                                       Attn: Scott Summy, John Fiske
Counsel for Creditors                                                                  3102 Oak Lawn Avenue #1100                                  ssummy@baronbudd.com
Public Entities Impacted by the Wildfires       Baron & Budd, P.C.                     Dallas TX 75219                                             jfiske@baronbudd.com          Email
                                                                                       Attn: Terry L. Higham, Thomas E. McCurnin, Christopher D.
                                                                                       Higashi
                                                                                       350 South Grand Avenue, Suite 2200                          chigashi@bkolaw.com
Counsel for City of Morgan Hill                 Barton, Klugman & Oetting LLP          Los Angeles CA 90071‐3485                                   thigham@bkolaw.com            Email



          In re: PG&E Corporation, et al.
          Case No. 19‐30088 (DM)                                                                         Page 2 of 18

                                              Case: 19-30088               Doc# 4969      Filed: 12/03/19               Entered: 12/03/19 18:55:41               Page 6 of
                                                                                                      24
                                                                                                           Exhibit A
                                                                                                       Master Service List
                                                                                                    Served as set forth below

                 DESCRIPTION                                 NAME                                                   ADDRESS                                                  EMAIL             METHOD OF SERVICE
Counsel to Majesti Mai Bagorio, et al.,
creditors and plaintiffs in Bagorio, et al. v.                                          Attn: Ronald L.M. Goldman, Diane Marger Moore
PG&E Corporation, et al., case number CNC‐19‐                                           10940 Wilshire Boulevard, 17th Floor
554581                                         BAUM HEDLUND ARISTEI & GOLDMAN, PC       Los Angeles CA 90024                                              rgoldman@baumhedlundlaw.com       Email
                                                                                        Attn: Kevin M. Capuzzi, Michael J. Barrie
                                                                                        222 Delaware Avenue
Counsel for Infosys Limited, Counsel for ACRT, BENESCH, FRIEDLANDER, COPLAN &           Suite 801                                                         kcapuzzi@beneschlaw.com
Inc.                                           ARONOFF LLP                              Wilmington DE 19801                                               mbarrie@beneschlaw.com            Email
                                                                                        Attn: J. Noah Hagey, Jeffrey M. Theodore, David H. Kwasniewski,
                                                                                        Andrew Levine                                                     hagey@braunhagey.com
Co‐Counsel to the Ad Hoc Committee of                                                   351 California Street                                             theodore@braunhagey.com
Senior Unsecured Noteholders of Pacific Gas                                             Tenth Floor                                                       kwasniewski@braunhagey.com
and Electric Company                           BraunHagey & Borden LLP                  San Francisco CA 94104                                            levine@braunhagey.com             Email
                                                                                        Attn: Mark V. Isola
                                                                                        2033 N. Main Street
Counsel for MDR Inc. (dba Accu‐Bore                                                     Suite 720
Directional Drilling), Veteran Power, Inc.     Brothers Smith LLP                       Walnut Creek CA 94596                                             misola@brotherssmithlaw.com       Email

                                                                                        Attn: Arocles Aguilar, Geoffrey Dryvynsyde, and Candace Morey
                                                                                        505 Van Ness Avenue                                               arocles.aguilar@cpuc.ca.gov
California Public Utilities Commission         California Public Utilities Commission   San Francisco CA 94102                                            candace.morey@cpuc.ca.gov         Email
                                                                                        Attn: Melanie Cruz, M. Armstrong
                                                                                        6001 Bollinger Canyon Road
Counsel to Chevron Products Company, a         CHEVRON PRODUCTS COMPANY, A              T2110                                                             melaniecruz@chevron.com
division of Chevron U.S.A. Inc.                DIVISION OF CHEVRON U.S.A. INC.          San Ramon CA 94583                                                marmstrong@chevron.com            Email
                                                                                        Attn: Douglas R. Gooding
                                                                                        Two International Place
Counsel to Liberty Mutual Insurance Company Choate, Hall & Stewart LLP                  Boston MA 02110                                                   dgooding@choate.com               Email
                                                                                        Attn: Johnathan D. Marshall
                                                                                        Two International Place
Counsel to Liberty Mutual Insurance Company Choate, Hall & Stewart LLP                  Boston MA 02110                                                   jmarshall@choate.com              Email
                                                                                        Attn: Kristine Takvoryan
                                                                                        1800 Century Park East, 14th Floor
Counsel to Solon                               CKR Law, LLP                             Los Angeles CA 90067                                              otakvoryan@ckrlaw.com             Email
                                                                                        Attn: Lisa Schweitzer, Margaret Schierberl
Counsel for BlueMountain Capital                                                        One Liberty Plaza
Management, LLC                                Cleary Gottlieb Sheen & Hamilton LLP     New York NY 10006                                                 mschierberl@cgsh.com              Email
                                                                                        Attn: George Hofmann
Counsel to Western Electricity Coordinating                                             111 East Broadway, 11th Floor
Council                                        COHNE KINGHORN, P.C.                     Salt Lake City UT 84111                                           ghofmann@cohnekinghorn.com        Email
                                                                                        Department of Labor and Industry
                                                                                        Collections Support Unit
Counsel for Office of Unemployment                                                      651 Boas Street, Room 702
Compensation Tax Services                      Commonwealth of Pennsylvania             Harrisburg PA 17121                                               ra‐li‐ucts‐bankrupt@state.pa.us   Email



          In re: PG&E Corporation, et al.
          Case No. 19‐30088 (DM)                                                                          Page 3 of 18

                                             Case: 19-30088               Doc# 4969        Filed: 12/03/19               Entered: 12/03/19 18:55:41                      Page 7 of
                                                                                                       24
                                                                                                           Exhibit A
                                                                                                       Master Service List
                                                                                                    Served as set forth below

                 DESCRIPTION                                     NAME                                             ADDRESS                                                 EMAIL            METHOD OF SERVICE
                                                                                       Attn: Dario de Ghetaldi, Amanda L. Riddle, Steven M. Berki,
                                                                                       Sumble Manzoor
                                                                                       700 El Camino Real                                              alr@coreylaw.com
                                              COREY, LUZAICH, DE GHETALDI & RIDDLE     PO Box 669                                                      smb@coreylaw.com
Counsel for Fire Victim Creditors             LLP                                      Millbrae CA 94030‐0669                                          sm@coreylaw.com                  Email
Individual Plaintiffs Executive Committee
appointed by the California Superior Court in
the North Bay Fire Cases, Judicial Council                                             Attn: Frank M. Pitre, Alison E. Cordova, Abigail D. Blodgett
Coordination Proceeding Number 4955,                                                   San Francisco Airport Office Center                             fpitre@cpmlegal.com
Pursuant to the terms of the Court’s Case                                              840 Malcolm Road, Suite 200                                     acordova@cpmlegal.com
Management Order No. 1                        Cotchett, Pitre & Mccarthy, LLP          Burlingame CA 94010                                             ablodgett@cpmlegal.com           Email
                                                                                       Attn: Eric May
                                                                                       625 Court Street
                                                                                       Room 201
Counsel for Valley Clean Energy Alliance      COUNTY OF YOLO                           Woodland CA 95695                                               eric.may@yolocounty.org          Email
                                                                                       Attn: Fulton Smith, III
                                                                                       101 Montgomery Street
                                                                                       Suite 1400
Counsel to Liberty Mutual Insurance Company Cozen O'Connor                             San Francisco CA 94101                                          fsmith@cozen.com                 Email
                                                                                       Attn: Mark D. Plevin, Brendan V. Mullan
                                                                                       Three Embarcadero Center, 26th Floor
Counsel to Renaissance Reinsurance LTD.       Crowell & Moring LLP                     San Francisco CA 94111                                          bmullan@crowell.com              Email

                                                                                       Attn: Michael S. Danko, Kristine K. Meredith, Shawn R. Miller
                                                                                       333 Twin Dolphin Drive                                          mdanko@dankolaw.com
                                                                                       Suite 145                                                       kmeredith@dankolaw.com
Counsel for Fire Victim Creditors              DANKO MEREDITH                          Redwood Shores CA 94065                                         smiller@dankolaw.com             Email
Counsel for the agent under the Debtors’
proposed debtor in possession financing
facilities, Counsel for Citibank N.A., as                                              Attn: Eli J. Vonnegut, David Schiff, Timothy Graulich           eli.vonnegut@davispolk.com
Administrative Agent for the Utility Revolving                                         450 Lexington Avenue                                            david.schiff@davispolk.com
Credit Facility                                Davis Polk & Wardwell LLP               New York NY 10017                                               timothy.graulich@davispolk.com   Email
                                                                                       Attn: Karl Knight
                                                                                       1339 Pearl Street
                                                                                       Suite 201
Creditor and Counsel to Debra Grassgreen      Debra Grassgreen                         Napa CA 94558                                                   dgrassgreen@gmail.com            Email
                                                                                       Attn: Bryan E. Bates, Esq.
                                                                                       303 Peachtree St., NE, Suite 5300
Counsel to Southwire Company LLC              Dentons US LLP                           Atlanta GA 30308                                                bryan.bates@dentons.com          Email
                                                                                       Attn: Lauren Macksoud
Counsel for Capital Power Corporation and                                              1221 Avenue of the Americas
Halkirk I Wind Project LP                     Dentons US LLP                           New York NY 10020‐1089                                          Lauren.macksoud@dentons.com      Email




          In re: PG&E Corporation, et al.
          Case No. 19‐30088 (DM)                                                                          Page 4 of 18

                                            Case: 19-30088                 Doc# 4969      Filed: 12/03/19                Entered: 12/03/19 18:55:41                  Page 8 of
                                                                                                      24
                                                                                                         Exhibit A
                                                                                                     Master Service List
                                                                                                  Served as set forth below

                  DESCRIPTION                                       NAME                                           ADDRESS                                  EMAIL        METHOD OF SERVICE
                                                                                       Attn: Oscar N. Pinkas
Counsel for Capital Power Corporation and                                              1221 Avenue of the Americas
Halkirk I Wind Project LP                      Dentons US LLP                          New York NY 10020‐1089                             oscar.pinkas@dentons.com    Email
                                                                                       Attn: Peter D. Wolfson
                                                                                       1221 Avenue of the Americas
Counsel for Travelers Insurance                Dentons US LLP                          New York NY 10020                                  peter.wolfson@dentons.com   Email
                                                                                       Attn: Eric Goldberg, David Riley
                                                                                       2000 Avenue of the Stars
Counsel for the Ad Hoc Committee of                                                    Suite 400 North Tower
Unsecured Tort Claimant Creditors              DLA PIPER LLP (US)                      Los Angeles CA 90067‐4704                          david.riley@dlapiper.com    Email
                                                                                       Attn: Leah S. Goldberg
                                                                                       1111 Broadway
Counsel for East Bay Community Energy                                                  3rd Floor
Authority                                      East Bay Community Energy Authority     Oakland CA 94607                                   lgoldberg@ebce.org          Email
                                                                                       Attn: Leslie A. Freiman, Randy Sawyer
Counsel for EDP Renewables North America                                               808 Travis
LLC, Rising Tree Wind Farm II LLC, and                                                 Suite 700                                          Leslie.Freiman@edpr.com
Arlington Wind Power Project LLC             EDP Renewables North America LLC          Houston TX 77002                                   Randy.Sawyer@edpr.com       Email
Information Agent for the Official Committee                                           Attn: PG&E UCC and PG&E TCC
of Unsecured Creditors, and the Official                                               777 Third Avenue, 12th Floor
Committee of Tort Claimants                  Epiq Corporate Restructuring, LLC         New York NY 10017                                  sgarabato@epiqglobal.com    Email
                                                                                       Attn: General Counsel
                                                                                       888 First St NE
Federal Energy Regulatory Commission           Federal Energy Regulatory Commission    Washington DC 20426                                                            First Class Mail
                                                                                       Attn: STEVEN H. FELDERSTEIN and PAUL J. PASCUZZI
                                               FELDERSTEIN FITZGERALD WILLOUGHBY &     500 Capitol Mall, Suite 2250
Counsel to California State Agencies           PASCUZZI LLP                            Sacramento CA 95814                                sfelderstein@ffwplaw.com    Email
                                                                                       Attn: Samuel S. Ory
Counsel for BOKF, NA, solely in its capacity as                                        124 East Fourth Street
Indenture Trustee                               FREDERIC DORWART, LAWYERS PLLC         Tulsa OK 74103‐5010                                sory@fdlaw.com              Email
                                                                                       Attn: Michael Busenkell
                                                                                       1201 N. Orange St.
                                                                                       Suite 300
Counsel for Itron, Inc.                        GELLERT SCALI BUSENKELL & BROWN, LLC    Wilmington DE 19801                                mbusenkell@gsbblaw.com      Email
                                                                                       Attn: Eric Gibbs, Dylan Hughes
                                                                                       505 14th Street, Suite 1110                        ehg@classlawgroup.com
Counsel for Fire Victim Creditors              GIBBS LAW GROUP                         Oakland CA 94612                                   dsh@classlawgroup.com       Email
                                                                                       Attn: Michael A. Rosenthal, Alan Moskowitz
                                                                                       200 Park Avenue                                    Mrosenthal@gibsondunn.com
Counsel for Topaz Solar Farms LLC              Gibson, Dunn & Crutcher LLP             New York NY 10166‐0193                             Amoskowitz@gibsondunn.com   Email
                                                                                       Attn: Michael S. Neumeister and Michelle Choi
Counsel to the Ad Hoc Committee of Holders                                             333 South Grand Avenue
of Trade Claims                            GIBSON, DUNN & CRUTCHER LLP                 Los Angeles CA 90071‐3197                          mchoi@gibsondunn.com        Email




           In re: PG&E Corporation, et al.
           Case No. 19‐30088 (DM)                                                                       Page 5 of 18

                                             Case: 19-30088                Doc# 4969      Filed: 12/03/19              Entered: 12/03/19 18:55:41       Page 9 of
                                                                                                      24
                                                                                                 Exhibit A
                                                                                             Master Service List
                                                                                          Served as set forth below

                 DESCRIPTION                                   NAME                                        ADDRESS                                              EMAIL               METHOD OF SERVICE
                                                                              Attn: Diane Vuocolo
                                                                              1717 Arch Street
                                                                              Suite 400
Counsel for Cardno, Inc.                     Greenberg Traurig, LLP           Philadelphia PA 19103                                           vuocolod@gtlaw.com                 Email

                                                                              Attn: Mark S. Grotefeld, Maura Walsh Ochoa, Waylon J. Pickett   mgrotefeld@ghlaw‐llp.com
                                                                              700 Larkspur Landing Circle, Suite 280                          mochoa@ghlaw‐llp.com
Counsel for Nationwide Entities              Grotefeld Hoffmann               Larkspur CA 94939                                               wpickett@ghlaw‐llp.com             Email
                                                                              Attn: Jeremiah F. Hallisay, Esq.
Counsel to Creditors                                                          465 California St., Ste. 405
KAREN ROBERDS and ANITA FREEMAN              HALLISEY AND JOHNSON PC          San Francisco CA 94104                                          jfhallisey@gmail.com               Email
                                                                              Attn: Sharon Petrosino, Esq.
                                                                              27500 Riverview Center Blvd.
Attorneys for HercRentals                    HercRentals                      Bonita Springs FL 34134                                         Sharon.petrosino@hercrentals.com   Email
                                                                              Attn Erin N Brady
COUNSEL FOR PARTIES‐IN‐INTEREST                                               1999 Avenue of the Stars
ESVOLTA, LP AND HUMMINGBIRD ENERGY                                            Suite 1400
STORAGE, LLC                                 HOGAN LOVELLS US LLP             Los Angeles CA 90067                                            erin.brady@hoganlovells.com        Email
                                                                              Attn: Bennett L. Spiegel
                                                                              1999 Avenue of the Stars
                                                                              Suite 1400
Counsel for McKinsey & Company, Inc. U.S.    HOGAN LOVELLS US LLP             Los Angeles CA 90067                                            bennett.spiegel@hoganlovells.com   Email
                                                                              Attn: Peter A. Ivanick, Alex M. Sher
                                                                              875 Third Avenue                                                alex.sher@hoganlovells.com
Counsel for McKinsey & Company, Inc. U.S.    HOGAN LOVELLS US LLP             New York NY 10022                                               peter.ivanick@hoganlovells.com     Email

Counsel for Deutsche Bank Trust Company                                       Attn: Robert J. Labate, David I. Holtzman
Americas and Deutsche Bank National Trust                                     50 California Street
Company as Indenture Trustees for certain                                     Suite 2800
bondholders                                  Holland & Knight LLP             San Francisco CA 94111                                          robert.labate@hklaw.com            Email
                                                                              Attn: Kathryn A. Coleman
                                                                              One Battery Park Plaza
Counsel to Hyundai Corporation USA           Hughes Hubbard & Reed LLP        New York NY 10004                                               katie.coleman@hugheshubbard.com    Email




          In re: PG&E Corporation, et al.
          Case No. 19‐30088 (DM)                                                                 Page 6 of 18

                                            Case: 19-30088            Doc# 4969   Filed: 12/03/19               Entered: 12/03/19 18:55:41                   Page 10
                                                                                            of 24
                                                                                                         Exhibit A
                                                                                                     Master Service List
                                                                                                  Served as set forth below

                 DESCRIPTION                                        NAME                                          ADDRESS                                             EMAIL          METHOD OF SERVICE

Counsel to K. Hovnanian California Region,
Inc.; K. Hovnanian Enterprises, Inc.; K.
Hovnanian Homes, LLC; K. Hovnanian at
Village Center, LLC; K. Hovnanian at
Westshore, LLC; K. Hovnanian Companies of
California, Inc.; K. Hovnanian Homes Northern
California, Inc.; K. Hovnanian Homes of
Northern California, Inc.; K. Hovnanian
Homes, Inc.; K. Hovnanian Meadow View at
Mountain House, LLC; K. Hovnanian's Aspire                                            Attn: Edward R. Huguenin, Esq. and James L. Bothwell, Esq.
at Union Village, LLC and Meritage Homes of                                           3001 Lava Ridge Court, Suite 300
California, Inc.                              HUGUENIN KAHN LLP                       Roseville CA 95661                                           jbothwell@hugueninkahn.com     Email
Counsel for DTE Stockton, LLC, Mt. Poso
Cogeneration Company, LLC f/k/a Mt. Poso
Cogeneration Company, L.P., Potrero Hills                                             Attn: Kevin M. Eckhardt
Energy Producers, LLC, Sunshine Gas                                                   50 California Street
Producers, LLC, Woodland Biomass Power,                                               Suite 1700
LLC f/k/a Woodland Biomass Power, Ltd.        HUNTON ANDREWS KURTH LLP                San Francisco CA 94111                                       keckhardt@huntonak.com         First Class Mail
Counsel for DTE Stockton, LLC, Mt. Poso
Cogeneration Company, LLC f/k/a Mt. Poso
Cogeneration Company, L.P., Potrero Hills                                             Attn: Peter S. Partee, Sr.
Energy Producers, LLC, Sunshine Gas                                                   200 Park Avenue
Producers, LLC, Woodland Biomass Power,                                               53rd Floor
LLC f/k/a Woodland Biomass Power, Ltd.        HUNTON ANDREWS KURTH LLP                New York NY 10166                                            ppartee@huntonak.com           Email
                                                                                      Attn: Marie‐Jose Dube
Counsel to International Business Machines                                            275 Viger East
Corp                                          IBM Corporation                         Montreal QC H2X 3R7 Canada                                   mjdube@ca.ibm.com              First Class Mail and Email
                                                                                      Centralized Insolvency Operation
                                                                                      2970 Market St
Internal Revenue Service                      Internal Revenue Service                Philadelphia PA 19104‐5016                                                                  First Class Mail
                                                                                      Attn: Craig Varnen, Andrew J. Strabone
                                                                                      1800 Avenue of the Stars
Counsel for BlueMountain Capital                                                      Suite 900                                                    cvarnen@irell.com
Management, LLC                               Irell & Manella LLP                     Los Angeles CA 90067‐4276                                    astrabone@irell.com            Email
                                                                                      Attn: Michael H. Strub, Jr.
                                                                                      840 Newport Center Drive
Counsel for BlueMountain Capital                                                      Suite 400
Management, LLC                               Irell & Manella LLP                     Newport Beach CA 92660‐6324                                  mstrub@irell.com               Email
                                                                                      Attn: Joseph Corrigan
Counsel to Iron Mountain Information          Iron Mountain Information Management,   One Federal Street
Management, LLC                               LLC                                     Boston MA 02110                                              Bankruptcy2@ironmountain.com   Email




          In re: PG&E Corporation, et al.
          Case No. 19‐30088 (DM)                                                                        Page 7 of 18

                                             Case: 19-30088                Doc# 4969      Filed: 12/03/19               Entered: 12/03/19 18:55:41                Page 11
                                                                                                    of 24
                                                                                                         Exhibit A
                                                                                                     Master Service List
                                                                                                  Served as set forth below

                  DESCRIPTION                                          NAME                                        ADDRESS                                  EMAIL               METHOD OF SERVICE
                                                                                      Attn: Robert Albery
                                                                                      Associate General Counsel
                                                                                      9191 South Jamaica Street
Interested Party CH2M HILL Engineers, Inc.      Jacobs Engineering                    Englewood CO 80112                                  robert.albery@jacobs.com           Email
                                                                                      Attn: Alan J. Jang, Sally Noma
                                                                                      1766 Lacassie Ave., Suite 200                       ajang@janglit.com
Counsel for Nationwide Entities                 Jang & Associates, LLP                Walnut Creek CA 94596                               snoma@janglit.com                  Email
                                                                                      Attn: Judy D. Thompson, Esq.
                                                                                      P.O. Box 33127
Counsel to Sodexo, Inc.                         JD Thompson Law                       Charlotte NC 28233                                  jdt@jdthompsonlaw.com              Email
                                                                                      1430 Lincoln Avenue
Interested Party John A. Vos A                  John A. Vos                           San Rafael CA 94901                                                                    First Class Mail
                                                                                      Attn: Antonio Ortiz, Shelby A Jordan
                                                                                      500 N. Shoreline                                    aortiz@jhwclaw.com
                                                                                      Suite 900                                           sjordan@jhwclaw.com
Counsel for A&J Electric Cable Corporation      JORDAN, HOLZER & ORTIZ, PC            Corpus Christi TX 78401                             ecf@jhwclaw.com                    Email
                                                                                      Attn: Benjamin D. Feder
Counsel for Kompogas SLO LLC and Tata                                                 101 Park Avenue
Consultancy Services                            Kelley Drye & Warren LLP              New York NY 10178                                   bfeder@kelleydrye.com              Email
                                                                                      Attn: Benjamin M. Kleinman, Esq.
Counsel to Oldcastle Infrastructure, Inc.                                             Two Embarcadero Center, Suite 1900
f/k/a Oldcastle Precast, Inc. and Affiliates    KILPATRICK TOWNSEND & STOCKTON LLP    San Francisco CA 94111                              bkleinman@kilpatricktownsend.com   Email
                                                                                      Attn: Mark A. Minich
                                                                                      Two North Nevada
Counsel for Ruby Pipeline, L.L.C.               Kinder Morgan, Inc.                   Colorado Springs CO 80903                           Mark_Minich@kindermorgan.com       Email
                                                                                      Attn: Mosby Perrow
                                                                                      1001 Louisiana
                                                                                      Suite 1000
Counsel for Ruby Pipeline, L.L.C.               Kinder Morgan, Inc.                   Houston TX 77002                                    mosby_perrow@kindermorgan.com      Email
                                                                                      Attn: Aparna Yenamandra
                                                                                      601 Lexington Avenue
Counsel for Calpine Corporation                 Kirkland & Ellis LLP                  New York NY 10022                                   aparna.yenamandra@kirkland.com     Email
                                                                                      Attn: David R. Seligman, P.C.
                                                                                      300 North LaSalle
Counsel for Calpine Corporation                 Kirkland & Ellis LLP                  Chicago IL 60654                                    david.seligman@kirkland.com        Email
                                                                                      Attn: Marc Kieselstein, P.C.
                                                                                      300 North LaSalle                                   marc.kieselstein@kirkland.com
Counsel for the Federal Monitor                 Kirkland & Ellis LLP                  Chicago IL 60654                                                                       Email
                                                                                      Attn: Mark McKane, P.C., Michael P. Esser
                                                                                      555 California Street
Counsel for Calpine Corporation                 Kirkland & Ellis LLP                  San Francisco CA 94104                              mark.mckane@kirkland.com           Email
                                                                                      Attn: Stephen E. Hessler, P.C.
                                                                                      601 Lexington Avenue                                stephen.hessler@kirkland.com
Counsel for the Federal Monitor                 Kirkland & Ellis LLP                  New York NY 10022                                                                      Email



           In re: PG&E Corporation, et al.
           Case No. 19‐30088 (DM)                                                                       Page 8 of 18

                                               Case: 19-30088                 Doc# 4969   Filed: 12/03/19               Entered: 12/03/19 18:55:41       Page 12
                                                                                                    of 24
                                                                                                       Exhibit A
                                                                                                   Master Service List
                                                                                                Served as set forth below

                 DESCRIPTION                                    NAME                                             ADDRESS                                                     EMAIL      METHOD OF SERVICE
                                                                                    Attn: Kenneth N. Klee, David M. Stern, Samuel M. Kidder
                                                                                    1999 Avenue of the Stars
                                                                                    Thirty‐Ninth Floor
Counsel for NextEra Energy Inc. et al.        Klee, Tuchin, Bogdanoff & Stern LLP   Los Angeles CA 90067                                                 kklee@ktbslaw.com           Email
                                                                                    Attn: Amy Caton and Megan Wasson
                                                                                    1177 Avenue of the Americas                                          acaton@kramerlevin.com
Counsel for PG&E Holdco Group                 KRAMER LEVIN NAFTALIS & FRANKEL LLP   New York NY 10036                                                    mwasson@kramerlevin.com     Email
                                                                                    Attn: Thomas A. Dubbs, Louis Gottlieb, Carol C. Villegas & Jeffrey
                                                                                    A. Dubbin                                                            tdubbs@labaton.com
Counsel to Public Employees Retirement                                              140 Broadway                                                         cvillegas@labaton.com
Association of New Mexico                     LABATON SUCHAROW LLP                  New York NY 10005                                                    jdubbin@labaton.com         Email
                                                                                    Attn: Kevin J. Lamb, Michael K. Slattery, Thomas G. Kelch
                                                                                    333 South Grand Avenue
                                                                                    Suite 4200                                                           klamb@lkfirm.com
Counsel to County of San Luis Obispo          LAMB & KAWAKAMI LLP                   Los Angeles CA 90071                                                 tkelch@lkfirm.com           Email
                                                                                    Attn: Barry S. Glaser
                                                                                    333 South Grand Avenue
Counsel for Sonoma County Treasurer & Tax                                           42nd Floor
Collector                                     Lamb and Kawakami LLP                 Los Angeles CA 90071                                                 bglaser@lkfirm.com          Email
                                                                                    Attn: Caroline A. Reckler, Andrew M. Parlen
                                                                                    885 Third Avenue
Counsel to Dynegy Marketing and Trade, LLC    Latham & Watkins LLP                  New York NY 10022‐4834                                               andrew.parlen@lw.com        Email
Counsel for Crockett Cogeneration, Middle                                           Attn: Christopher Harris, Andrew M. Parlen
River Power, LLC, and MRP San Joaquin                                               885 Third Avenue                                                     christopher.harris@lw.com
Energy, LLC                                   Latham & Watkins LLP                  New York NY 10022                                                    andrew.parlen@lw.com        Email
                                                                                    Attn: Patricia Williams Prewitt
                                              LAW OFFICE OF PATRICIA WILLIAMS       10953 Vista Lake Ct.
Counsel for Ruby Pipeline, L.L.C.             PREWITT                               Navasota TX 77868                                                    pwp@pattiprewittlaw.com     Email
                                                                                    Attn: Francis O. Scarpulla and Patrick B. Clayton
Counsel to Creditors GER HOSPITALITY, LLC                                           456 Montgomery Street, 17th Floor
and RICHARD W. CARPENETI                      LAW OFFICES OF FRANCIS O. SCARPULLA   San Francisco CA 94104                                               pbc@scarpullalaw.com        Email
                                                                                    Attn: James A. Shepherd
                                                                                    3000 Citrus Circle
                                                                                    Suite 204
Counsel for W. Bradley Electric, Inc.         Law Offices of James Shepherd         Walnut Creek CA 94598                                                jim@jsheplaw.com            Email
                                                                                    Attn: Leonard K. Welsh, Esq.
Counsel to Ruckman‐Leal Creditors, Counsel                                          4550 California Avenue, Second Floor
to Michael Marroquin                          Law Offices of Leonard K. Welsh       Bakersfield CA 93309                                                 lwelsh@lkwelshlaw.com       Email
                                                                                    Attn: Thomas J. Brandi
                                                                                    345 Pine Street
                                                                                    3rd Floor
Creditor and Counsel to Debra Grassgreen      Law Offices of Thomas J. Brandi       San Francisco CA 94104                                               tjb@brandilaw.com           Email




          In re: PG&E Corporation, et al.
          Case No. 19‐30088 (DM)                                                                       Page 9 of 18

                                             Case: 19-30088              Doc# 4969      Filed: 12/03/19               Entered: 12/03/19 18:55:41                        Page 13
                                                                                                  of 24
                                                                                                          Exhibit A
                                                                                                      Master Service List
                                                                                                   Served as set forth below

                   DESCRIPTION                                     NAME                                            ADDRESS                                                 EMAIL             METHOD OF SERVICE

                                                                                       Attn: Lovee D. Sarenas, Scott Lee, Amy L. Goldman, Jasmin Yang
Counsel to Kepco California LLC, RE Astoria                                            633 West 5th Street, Suite 4000                                  Amy.Goldman@lewisbrisbois.com
LLC                                              Lewis Brisbois Bisgaard & Smith LLP   Los Angeles CA 90071                                             Jasmin.Yang@lewisbrisbois.com     Email
                                                                                       Attn: W. Steven Bryant
                                                                                       600 Congress Street
Counsel for International Brotherhood of                                               Suite 2200
Electrical Workers Local Union 1245              Locke Lord LLP                        Austin TX 78701                                                  sbryant@lockelord.com             Email
                                                                                       Attn: Marc S. Cohen, Alicia Clough
                                                                                       10100 Santa Monica Blvd
Counsel for California Power Exchange                                                  Suite 2200
Corporation                                      LOEB & LOEB LLP                       Los Angeles CA 90067                                             mscohen@loeb.com                  Email

                                                                                       Attn: Michael S. Etkin, Andrew Behlmann & Gabriel L. Olivera
Counsel to Public Employees Retirement                                                 One Lowenstein Drive
Association of New Mexico                        LOWENSTEIN SANDLER LLP                Roseland NJ 070068                                               golivera@lowenstein.com           Email
                                                                                       Attn: Iain A. Macdonald
                                                                                       221 Sansome Street
                                                                                       Third Floor
Interested Party                                 Macdonald | Fernandez LLP             San Francisco CA 94104‐2323                                      imac@macfern.com                  Email

Counsel to Aegion Corporation and its                                                  ATTN: CRAIG G. MARGULIES
subsidiary entities: Corrpro Companies, Inc.,                                          16030 VENTURA BOULEVARD
Insituform Technologies, LLC and                                                       SUTIE 470
Fibrwrap Construction Services, Inc.             MARGULIES FAITH, LLP                  ENCINO CA 91436                                                  Craig@MarguliesFaithLaw.com       Email

                                                                                       Attn: RICHARD A. MARSHACK, DAVID A. WOOD, LAILA MASUD
                                                                                       870 Roosevelt
Counsel to SLF Fire Victim Claimants             MARSHACK HAYS LLP                     Irvine CA 92620                                                  dwood@marshackhays.com            Email
                                                                                       Attn: Mary E. Alexander
Counsel for Ghost Ship Warehouse Plaintiffs'                                           44 Montgomery Street, Suite 1303
Executive Committee                              MARY ALEXANDER & ASSOCIATES, P.C.     San Francisco CA 94104                                           malexander@maryalexanderlaw.com   Email
                                                                                       Attn: Brian Trust, Joaquin C de Baca
                                                                                       1221 Avenue of the Americas                                      btrust@mayerbrown.com
Counsel to BNP Paribas                           MAYER BROWN LLP                       New York NY 10020                                                jcdebaca@mayerbrown.com           Email
                                                                                       Attn: David L. Emerzian, H. Annie Duong
                                                                                       Counsel for A.J. Excavation Inc.
                                                                                       7647 North Fresno Street
Counsel for A.J. Excavation Inc.                 McCormick Barstow LLP                 Fresno CA 93720                                                  demerzian@mccormickbarstow.com    Email
Counsel to Davey Tree Expert Company,                                                  Attn: Jeffrey M. Reisner and Kerri A. Lyman
Davey Tree Surgery Company, and Davey                                                  2049 Century Park East, Suite 3200                               jreisner@mwe.com
Resource Group, Inc.                             MCDERMOTT WILL & EMERY LLP            Los Angeles CA 90067‐3206                                        klyman@mwe.com                    Email




          In re: PG&E Corporation, et al.
          Case No. 19‐30088 (DM)                                                                         Page 10 of 18

                                                Case: 19-30088              Doc# 4969      Filed: 12/03/19               Entered: 12/03/19 18:55:41                   Page 14
                                                                                                     of 24
                                                                                                               Exhibit A
                                                                                                         Master Service List
                                                                                                      Served as set forth below

                 DESCRIPTION                                    NAME                                                  ADDRESS                                         EMAIL         METHOD OF SERVICE
                                                                                         Attn: James H. Smith
                                                                                         One Bryant Park, 47th Floor
Counsel to Winners Industry Co., Ltd.         McKool Smith, P.C.                         New York NY 10036                                           jsmith@mckoolsmith.com      Email
                                                                                         Attn: Paul S. Aronzon, Gregory A. Bray, Thomas R. Kreller
Counsel for the Official Committee of                                                    2029 Century Park East, 33rd Floor                          Paronzon@milbank.com
Unsecured Creditors                           Milbank LLP                                Los Angeles CA 90067                                        Gbray@milbank.com           Email
                                                                                         Attn: Abigail V. O’Brient, Andrew B. Levin
                                                                                         2029 Century Park East
                                              Mintz Levin Cohn Ferris Glovsky and Popeo, Suite 3100                                                  avobrient@mintz.com
Counsel for Marin Clean Energy                P.C.                                       Los Angeles CA 90067                                        ablevin@mintz.com           Email
                                                                                         Attn: Brett D. Fallon, Esq.
                                                                                         500 Delaware Avenue, Suite 1500
Counsel to Quest Diagnostics Health &                                                    P.O. Box 2306
Wellness LLC d/b/a Quest Diagnostics          Morris James LLP                           Wilmington DE 19899‐2306                                    bfallon@morrisjames.com     Email
                                                                                         Attn: James J. Ficenec, Joshua B. Bevitz
                                                                                         1333 N. California Blvd
                                                                                         Suite 600
Counsel for Exponent, Inc.                    Newmeyer & Dillion LLP                     Walnut Creek CA 94596                                       Joshua.Bevitz@ndlf.com      Email
                                                                                         Attn: MAXIMILIAN A. FERULLO
Counsel for CALIFORNIA SELF‐INSURERS’                                                    55 West 46th Street
SECURITY FUND                                 NIXON PEABODY LLP                          New York NY 10036                                           mferullo@nixonpeabody.com   Email
                                                                                         Attn: RICHARD C. PEDONE
                                                                                         Exchange Place
Counsel for CALIFORNIA SELF‐INSURERS’                                                    53 State Street
SECURITY FUND                                 NIXON PEABODY LLP                          Boston MA 02109                                             rpedone@nixonpeabody.com    Email


Counsel for Michael Vairo, Marie Dierssen,
Catherine McClure, Tonia Hanson, Deirdre
Coderre, Denise Stooksberry, John
Stooksberry, Bryan Sullivan, Sara Hill, Isaiah
Vera, Michael Williams, Joel Batts, Annaleisa
Batts, Claudia Bijstra, Andries Bijstra, Roger
Martinez, Candice Seals, Gretchen Franklin,
Christopher Franklin, Paul Bowen, Kelly Jones,
Tami Coleman, Cecil Morris, Linda Schooling,
Jennifer Makin, Barbara Cruise, Benjamin
Hernandez, Irma Enriquez, Constantina
Howard, Leroy Howard, Edward Delongfield,
Brenda Howell, Lynda Howell, Angela Coker,                                                Attn: Joseph Feist
Sally Thorp, Paradise Moose Lodge, Nancy                                                  2611 Esplanade
Seals                                          Northern California Law Group, PC          Chico CA 95973                                             joe@norcallawgroup.net      Email




          In re: PG&E Corporation, et al.
          Case No. 19‐30088 (DM)                                                                               Page 11 of 18

                                            Case: 19-30088               Doc# 4969            Filed: 12/03/19                  Entered: 12/03/19 18:55:41           Page 15
                                                                                                        of 24
                                                                                                                Exhibit A
                                                                                                            Master Service List
                                                                                                         Served as set forth below

                 DESCRIPTION                                      NAME                                               ADDRESS                                                     EMAIL                      METHOD OF SERVICE
                                                                                            ATTN: DAVID A. ROSENZWEIG
Counsel to ADVENTIST HEALTHSYSTEM/WEST,                                                     1301 Avenue of the Americas, Floor 2945
a California non‐profit religious corporation NORTON ROSE FULBRIGHT US LLP                  New York NY 10019‐6022                                             david.rosenzweig@nortonrosefulbright.com Email

                                                                                            Attn: Howard Seife, Andrew Rosenblatt, Christy Rivera              howard.seife@nortonrosefulbright.com
Counsel for NextEra Energy Inc., NextEra                                                    1301 Avenue of the Americas                                        andrew.rosenblatt@nortonrosefulbright.com
Energy Partners, L.P.                          NORTON ROSE FULBRIGHT US LLP                 New York NY 10019‐6022                                             christy.rivera@nortonrosefulbright.com    Email

Counsel to Department of Finance for the                                                   Attn: John J. Rapisardi, Nancy A. Mitchell and Daniel S. Shamah
State of California and Governor Gavin                                                     7 Times Square                                                      jrapisardi@omm.com
Newsom                                        O’MELVENY & MYERS LLP                        New York NY 10036                                                   dshamah@omm.com                           Email
                                                                                           Attn: Bankruptcy Dept
                                                                                           P.O. Box 944255
Office of the California Attorney General     Office of the California Attorney General    Sacramento CA 94244‐2550                                            bankruptcy@coag.gov                       Email
                                                                                           Attn: Bankruptcy Unit
                                                                                           Federal Courthouse
Office of the United States Attorney for the  Office of the United States Attorney for the 450 Golden Gate Avenue
Northern District of California               Northern District of California              San Francisco CA 94102                                                                                        First Class Mail
                                                                                           Attn: James L. Snyder, Esq. & Timothy Lafreddi, Esq., Marta E.
                                                                                           Villacorta
                                                                                           450 Golden Gate Ave
                                                                                           Suite 05‐0153
Office of the United States Trustee           Office of the United States Trustee          San Francisco CA 94102                                              James.L.Snyder@usdoj.gov                  Email
Counsel for EDP Renewables North America                                                   Attn: Debra Felder
LLC, Rising Tree Wind Farm II LLC, and                                                     1152 15th Street, NW
Arlington Wind Power Project LLC              Orrick, Herrington & Sutcliffe LLP           Washington DC 20005                                                 dfelder@orrick.com                        Email
                                                                                           Attn: Douglas S. Mintz
                                                                                           Columbia Center
                                                                                           1152 15th Street, N.W.
Counsel to Centerbridge Partners, L.P.        ORRICK, HERRINGTON & SUTCLIFFE LLP           Washington DC 20005‐1706                                            dmintz@orrick.com                         Email
Counsel for EDP Renewables North America                                                   Attn: Lorraine McGowen
LLC, Rising Tree Wind Farm II LLC, and                                                     51 West 52nd Street
Arlington Wind Power Project LLC              Orrick, Herrington & Sutcliffe LLP           New York NY 10019                                                   lmcgowen@orrick.com                       Email
                                                                                           Attn: Isaac M. Pachulski, Debra I. Grassgreen, Gabriel I. Glazer,
                                                                                           John W. Lucas
Counsel for The Baupost Group, L.L.C., as the                                              150 California Street
general partner and investment manager for                                                 15th Floor
certain entities                              Pachulski Stang Ziehl & Jones LLP            San Francisco CA 94111                                              ipachulski@pszjlaw.com                    Email
                                                                                           Attn: Bryan E. Bates, Esq.
                                                                                           303 Peachtree Street, Suite 3600
Counsel to Southwire Company, LLC             Parker, Hudson, Rainer & Dobbs, LLP          Atlanta GA 30308                                                    bbates@phrd.com                           Email




          In re: PG&E Corporation, et al.
          Case No. 19‐30088 (DM)                                                                               Page 12 of 18

                                            Case: 19-30088                 Doc# 4969             Filed: 12/03/19               Entered: 12/03/19 18:55:41                     Page 16
                                                                                                           of 24
                                                                                                            Exhibit A
                                                                                                        Master Service List
                                                                                                     Served as set forth below

                 DESCRIPTION                                   NAME                                                    ADDRESS                                           EMAIL             METHOD OF SERVICE
                                                                                        Attn: Alan W. Kornberg, Brian S. Hermann, Walter R. Rieman,    bhermann@paulweiss.com
                                                                                        Sean A. Mitchell, Neal P. Donnelly                             wrieman@paulweiss.com
Counsel to California Public Utilities        Paul, Weiss, Rifkind, Wharton & Garrison  1285 Avenue of the Americas                                    smitchell@paulweiss.com
Commission                                    LLP                                       New York NY 10019‐6064                                         ndonnelly@paulweiss.com          Email
                                                                                        Attn: Leo T. Crowley
                                                                                        1540 Broadway
Counsel for Bank of America, N.A.             Pillsbury Winthrop Shaw Pittman LLP       New York NY 10036                                              leo.crowley@pillsburylaw.com     Email
                                                                                        Attn: Robert Kanngiesser
Interested Party Placer County Office of the  Placer County Office of the Treasurer‐Tax 2976 Richardson Drive
Treasurer‐Tax Collector                       Collector                                 Auburn CA 95603                                                                                 First Class Mail
                                                                                        Attn: Martin J. Bienenstock, Brian S. Rosen, Maja Zerjal       mbienenstock@proskauer.com
Counsel for Ad Hoc Group of Institutional Par                                           Eleven Times Square                                            brosen@proskauer.com
Bondholders of Pacific Gas and Electric Co.   Proskauer Rose LLP                        New York NY 10036‐8299                                         mzerjal@proskauer.com            Email
                                                                                        Attn: Michael A. Firestein, Lary Alan Rappaport, Steve Y. Ma
                                                                                        2029 Century Park East
Counsel for Ad Hoc Group of Institutional Par                                           Suite 2400                                                     mfirestein@proskauer.com
Bondholders of Pacific Gas and Electric Co.   Proskauer Rose LLP                        Los Angeles CA 90067‐3010                                      sma@proskauer.com                Email
                                                                                        Attn: Bennett Murphy
                                                                                        865 South Figueroa Street
                                              QUINN EMANUEL URQUHART & SULLIVAN, 10th Floor
Counsel to Canyon Capital Advisors LLC        LLP                                       Los Angeles CA 90017‐2543                                      bennettmurphy@quinnemanuel.com   Email
                                                                                        Attn: Monique B. Howery
Counsel for Creditors Nevada Irrigation                                                 10 S. Wacker Drive
District, Counsel for Attorneys for Creditors                                           40th Floor
Lodi Gas Storage, L.L.P. Wild Goose, LLC      Reed Smith LLP                            Chicago IL 60606                                               mhowery@reedsmith.com            Email
                                                                                        Attn: Robert P. Simons
                                                                                        225 Fifth Avenue
                                                                                        Suite 1200
Counsel for Bank of New York Mellon           Reed Smith LLP                            Pittsburgh PA 15222                                            rsimons@reedsmith.com            Email
                                                                                        Attn: John T. Richards, Evan Willis
                                                                                        101 W. Broadway
                                                                                        Suite 1950                                                     john@jtrlaw1.com
Counsel to Richards Law Firm Claimants        Richards Law Firm                         San Diego CA 92101                                             evan@jtrlaw1.com                 Email
Individual Plaintiffs Executive Committee
appointed by the California Superior Court in
the North Bay Fire Cases, Judicial Council                                              Attn: Bill Robins, III, Robert Bryson
Coordination Proceeding Number 4955,                                                    650 California Street
Pursuant to the terms of the Court’s Case                                               Site 450                                                       robins@robinscloud.com
Management Order No. 1                        Robins Cloud LLP                          Santa Monica CA 90401                                          rbryson@robinscloud.com          Email
                                                                                        Attn: Joseph Whittington, Esq. and Daniel Turek, Esq.
Counsel to Ruckman‐Leal Creditors, Counsel                                              2020 Eye Street
to Michael Marroquin                          Rodriguez & Associates                    Bakersfield CA 93301                                                                            First Class Mail




          In re: PG&E Corporation, et al.
          Case No. 19‐30088 (DM)                                                                           Page 13 of 18

                                            Case: 19-30088              Doc# 4969            Filed: 12/03/19               Entered: 12/03/19 18:55:41                 Page 17
                                                                                                       of 24
                                                                                                        Exhibit A
                                                                                                    Master Service List
                                                                                                 Served as set forth below

                  DESCRIPTION                                     NAME                                          ADDRESS                                               EMAIL              METHOD OF SERVICE
                                                                                     Attn: STEVEN G. POLARD
                                                                                     445 South Figueroa Street, Suite 3000
Counsel to CREATIVE CEILINGS, INC.           ROPERS, MAJESKI, KOHN & BENTLEY         Los Angeles CA 90071                                            steven.polard@rmkb.com           Email
Counsel for ELLIOTT MANAGEMENT
CORPORATION, on behalf of itself and certain                                         Attn: Gregg M. Galardi, Keith H. Wofford, Daniel G. Egan
funds and accounts managed, advised, or sub‐                                         1211 Avenue of the Americas                                     keith.wofford@ropesgray.com
advised by it                                ROPES & GRAY LLP                        New York NY 10036‐8704                                          daniel.egan@ropesgray.com        Email
Counsel for The Baupost Group L.L.C., as the                                         Attn: Matthew M. Roose, Mark I. Bane
managing general partner and/or investment                                           1211 Avenue of the Americas                                     mark.bane@ropesgray.com
manager for certain entities                 Ropes & Gray LLP                        New York NY 10036‐8704                                          matthew.roose@ropesgray.com      Email
                                                                                     Attn: Peter L. Welsh, Joshua Y. Sturm, & Patricia I. Chen
Counsel for The Baupost Group L.L.C., as the                                         Prudential Tower                                                peter.welsh@ropesgray.com
managing general partner and/or investment                                           800 Boylston Street                                             joshua.sturm@ropesgray.com
manager for certain entities                 Ropes & Gray LLP                        Boston MA 02199‐3600                                            patricia.chen@ropesgray.com      Email
Counsel for ELLIOTT MANAGEMENT
CORPORATION, on behalf of itself and certain                                         Attn: Stephen Moeller‐Sally, Matthew L. McGinnis
funds and accounts managed, advised, or sub‐                                         Prudential Tower, 800 Boylston Street                           ssally@ropesgray.com
advised by it                                ROPES & GRAY LLP                        Boston MA 02199‐3600                                            matthew.mcginnis@ropesgray.com   Email
                                                                                     Attn: Roger F. Friedman, Philip J. Blanchard
                                                                                     611 Anton Boulevard
                                                                                     Suite 1400
Counsel for Creditor ARB, INC.                RUTAN & TUCKER, LLP                    Costa Mesa CA 92626‐1931                                        pblanchard@rutan.com             Email
                                                                                     Attn: Owen Clements
Counsel for for City and County of San                                               1390 Market Street
Francisco, including all of its agencies,                                            7th Floor                                                       Owen.Clements@sfcityatty.org
departments, or instrumentalities             San Francisco City Attorney’s Office   San Francisco CA 94102                                          Catheryn.Daly@sfcityatty.org     Email

                                                                                     Attn: Christopher R. Belmonte, Esq., Pamela A. Bosswick, Esq.
Counsel for International Business Machines                                          230 Park Avenue                                                 cbelmonte@ssbb.com
Corp.                                         Satterlee Stephens LLP                 New York NY 10169                                               pbosswick@ssbb.com               Email

COUNSEL TO MARIE VALENZA, BRANDEE                                                    ATTN: E. RYAN LAMB
GOODRICH, KRISTAL DAVIS‐BOLIN, ASHLEY                                                1550 Humboldt Road, Suite 4
DUITSMAN, BARBARA MORRIS, MARY HAINES SAVAGE, LAMB & LUNDE, PC                       CHICO CA 95928                                                  erlamblaw@gmail.com              Email
                                                                                     Attn: M. Ryan Pinkston, Christopher J. Harney
                                                                                     560 Mission Street
Counsel for Turner Construction Company                                              Suite 3100
Case                                          Seyfarth Shaw LLP                      San Francisco CA 94105                                          charney@seyfarth.com             Email

Counsel to Agua Caliente Solar, LLC, Clearway
Energy Group LLC, Clearway Energy, Inc., MC
Shiloh IV Holdings LLC, NRG Energy, Inc., Solar                                      Attn: Daniel Laguardia
Partners II LLC, Solar Partners VIII LLC, and                                        535 Mission Street 25th Floor                                   daniel.laguardia@shearman.com
TerraForm Power, Inc.                           Shearman & Sterling LLP              San Francisco CA 94105                                                                           Email



           In re: PG&E Corporation, et al.
           Case No. 19‐30088 (DM)                                                                      Page 14 of 18

                                             Case: 19-30088               Doc# 4969      Filed: 12/03/19               Entered: 12/03/19 18:55:41                   Page 18
                                                                                                   of 24
                                                                                                         Exhibit A
                                                                                                     Master Service List
                                                                                                  Served as set forth below

                 DESCRIPTION                                   NAME                                              ADDRESS                                                EMAIL          METHOD OF SERVICE
                                                                                   Attn: David B. Shemano
                                                                                   1801 Century Park East
Counsel for East Bay Community Energy                                              Suite 1600
Authority                                     Shemanolaw                           Los Angeles CA 90067                                              dshemano@shemanolaw.com        Email
                                                                                   Attn: ORI KATZ, MICHAEL M. LAUTER, and SHADI FARZAN
                                              SHEPPARD, MULLIN, RICHTER & HAMPTON Four Embarcadero Center, 17th Floor
Counsel for PG&E Holdco Group                 LLP                                  San Francisco CA 94111‐4109                                       sfarzan@sheppardmullin.com     Email
                                                                                   Attn: Leonard M. Shulman, Melissa Davis Lowe
                                                                                   100 Spectrum Center Drive
                                                                                   Suite 600
Attorneys for Cushman & Wakefield, Inc.       Shulman Hodges & Bastian LLP         Irvine CA 92618                                                   mlowe@shbllp.com               Email
                                                                                   Attn: David V. Duperrault, Kathryn E. Barrett
                                                                                   One North Market Street
Counsel for TURN – The Utility Reform                                              Suite 200
Network                                       Silicon Valley Law Group             San Jose CA 95113                                                 dvd@svlg.com                   Email
Counsel to the Board of PG&E Corporation                                           Attn: Michael H. Torkin, Nicholas Goldin, Kathrine A. McLendon,   michael.torkin@stblaw.com
and Pacific Gas and Electric Company and                                           Jamie J. Fell                                                     ngoldin@stblaw.com
Certain Current and Former Independent                                             425 Lexington Avenue                                              kmclendon@stblaw.com
Directors                                     SIMPSON THACHER & BARTLETT LLP       New York NY 10017                                                 jamie.fell@stblaw.com          Email
Counsel to the Ad Hoc Committee of                                                 Attn: Gerald Singleton & John C. Lemon
Unsecured Tort Claimant Creditors and the                                          450 A Street, 5th Floor
Singleton Law Firm Fire Victim Claimants      SINGLETON LAW FIRM, APC              San Diego CA 92101                                                john@slffirm.com               Email
                                                                                   Attn: Michael D. Breslauer
Counsel to Righetti Ranch, LP and Righetti                                         401 B Street, Suite 1200
NC, LLC                                       Solomon Ward Seidenwurm & Smith, LLP San Diego CA 92101                                                mbreslauer@swsslaw.com         Email
                                                                                   Attn: Jessica Mullan, General Counsel
                                                                                   50 Santa Rosa Avenue
Counsel for Creditor and Party‐in‐Interest                                         Fifth Floor
Sonoma Clean Power Authority                  Sonoma Clean Power Authority         Santa Rosa CA 95494                                               jmullan@sonomacleanpower.org   Email
                                                                                   Attn: Julia A. Mosel, Patricia A. Cirucci
                                                                                   2244 Walnut Grove Avenue
Counsel for Southern California Edison                                             3rd Floor                                                         Julia.Mosel@sce.com
Company                                       Southern California Edison Company   Rosemead CA 91770                                                 patricia.cirucci@sce.com       Email
                                                                                   PO Box 281
Individual 2015 Butte Fire Victim Creditor    Steve Christopher                    Altaville CA 95221                                                sc2104271@gmail.com            Email
                                                                                   Attn: Constantine D. Pourakis
                                                                                   485 Madison Avenue
Counsel to Allianz Global Corporate &                                              20th Floor
Specialty                                     Stevens & Lee, P.C.                  New York NY 10022                                                 cp@stevenslee.com              Email
                                                                                   Attn: Leonard P. Goldberger
                                                                                   620 Freedom Business Center
Counsel to Allianz Global Corporate &                                              Suite 200
Specialty                                     Stevens & Lee, P.C.                  King of Prussia PA 19406                                          lpg@stevenslee.com             Email




          In re: PG&E Corporation, et al.
          Case No. 19‐30088 (DM)                                                                        Page 15 of 18

                                             Case: 19-30088            Doc# 4969           Filed: 12/03/19              Entered: 12/03/19 18:55:41                   Page 19
                                                                                                     of 24
                                                                                                         Exhibit A
                                                                                                     Master Service List
                                                                                                  Served as set forth below

                 DESCRIPTION                                   NAME                                            ADDRESS                                                     EMAIL      METHOD OF SERVICE
                                                                                  Attn: Jan D. Sokol, Esq., Kevin M. Coles, Esq.
Counsel for Liberty Mutual Life Insurance                                         2300 SW First Avenue, Suite 200
Company                                     Stewart Sokol & Larkin LLC            Portland OR 97201                                                    kcoles@lawssl.com           Email
                                                                                  Attn: Jeffrey H. Lowenthal
                                                                                  235 Pine Street
                                            STEYER LOWENTHAL BOODROOKAS           15th Floor
Counsel for Tanforan Industrial Park, LLC   ALVAREZ & SMITH LLP                   San Francisco CA 94104                                               jlowenthal@steyerlaw.com    Email
                                                                                  Attn: Andrew H. Morton, Jennifer N. Slocum
                                                                                  600 University Street                                                andrew.morton@stoel.com
Counsel to RE Mustang LLC, RE Mustang 3 LLC                                       Suite 3600
and RE Mustang 4 LLC                        STOEL RIVES LLP                       Seattle WA 98101                                                     jennifer.slocum@stoel.com   Email
                                                                                  ATTN: PAUL R GLASSMAN
Counsel to South San Joaquin Irrigation                                           100 Wilshire Boulevard, 4th Floor
District                                    STRADLING YOCCA CARLSON & RAUTH, P.C. Santa Monica CA 90401                                                pglassman@sycr.com          Email
                                                                                  Attn: David W. Moon
                                                                                  2029 Century Park East
Counsel for Mizuho Bank, Ltd.               STROOCK & STROOCK & LAVAN LLP         Los Angeles CA 90067‐3086                                            dmoon@stroock.com           Email
                                                                                  Attn: Frank A. Merola
Counsel for JPMorgan Chase Bank, N.A., as                                         2029 Century Park East
DIP Administrative Agent                    Stroock & Stroock & Lavan LLP         Los Angeles CA 90067‐3086                                            fmerola@stroock.com         Email

                                                                                      Attn: Kristopher M. Hansen, Erez E. Gilad, Matthew G. Garofalo   khansen@stroock.com
Counsel for JPMorgan Chase Bank, N.A., as                                             180 Maiden Lane                                                  egilad@stroock.com
DIP Administrative Agent                     Stroock & Stroock & Lavan LLP            New York NY 10038‐4982                                           mgarofalo@stroock.com       Email
                                                                                                                                                       khansen@stroock.com
                                                                                                                                                       egilad@stroock.com
                                                                                                                                                       mgarofalo@stroock.com
                                                                                      Attn: Mark A. Speiser, Kenneth Pasquale, Sherry J. Millman,      holsen@stroock.com
                                                                                      Harold A. Olsen                                                  mspeiser@stroock.com
                                                                                      180 Maiden Lane                                                  kpasquale@stroock.com
Counsel for Mizuho Bank, Ltd.                STROOCK & STROOCK & LAVAN LLP            New York NY 10038‐4982                                           smillman@stroock.com        Email
                                                                                      Attn: Sander L. Esserman, Cliff I. Taylor
                                                                                      2323 Bryan Street
Counsel for Creditors                        Stutzman, Bromberg, Esserman & Plifka,   Suite 2200                                                       esserman@sbep‐law.com
Public Entities Impacted by the Wildfires    P.C.                                     Dallas TX 5201‐2689                                              taylor@sbep‐law.com         Email
Counsel for BrightView Enterprise                                                     Attn: John W. Mills, III
Solutions, LLC, Counsel for Granite                                                   1600 Parkwood Circle
Construction Incorporated, BrightView                                                 Suite 200
Landscape Services, Inc.                     Taylor English Duma LLP                  Atlanta GA 30339                                                 jmills@taylorenglish.com    Email
                                                                                      Attn: Stephan Brown and Daniel Griffin
                                                                                      3300 Douglas Blvd.
                                                                                      Ste. 100
Counsel to Road Safety, Inc.                 The Bankruptcy Group, P.C.               Roseville CA 95661                                               daniel@thebklawoffice.com   Email




          In re: PG&E Corporation, et al.
          Case No. 19‐30088 (DM)                                                                        Page 16 of 18

                                            Case: 19-30088                Doc# 4969       Filed: 12/03/19               Entered: 12/03/19 18:55:41                     Page 20
                                                                                                    of 24
                                                                                                        Exhibit A
                                                                                                    Master Service List
                                                                                                 Served as set forth below

                DESCRIPTION                                  NAME                                              ADDRESS                                          EMAIL                     METHOD OF SERVICE
                                                                                  Attn: Erika J. Schoenberger, General Counel
                                                                                  1500 N. Mantua Street
Counsel for The Davey Tree Expert Company The Davey Tree Expert Company           Kent OH 44240                                               Erika.Schoenberger@davey.com             Email
                                                                                  Attn: Joseph West Esq.
Counsel to International Church of the                                            575 E. Locust Ave., Suite 120
Foursquare Gospel                           The Law Office of Joseph West         Fresno CA 93720                                             josephwest@westlawfirmofcalifornia.com   Email
                                                                                  Attn: Albert Togut, Kyle J. Ortiz, Amy M. Oden, Amanda C.
                                                                                  Glaubach                                                    altogut@teamtogut.com
                                                                                  One Penn Plaza                                              kortiz@teamtogut.com
                                                                                  Suite 3335                                                  aoden@teamtogut.com
Counsel to Compass Lexecon, LLC             TOGUT, SEGAL & SEGAL LLP              New York NY 10119                                           aglaubach@teamtogut.com                  Email
                                                                                  Attn: Gabriel Ozel
Counsel for Consolidated Edison Development                                       11682 El Camino Real, Suite 400
Inc., Southern Power Company                TROUTMAN SANDERS LLP                  San Diego CA 92130‐2092                                     gabriel.ozel@troutman.com                Email
                                                                                  Attn: Harris B. Winsberg, Esq., Matthew G. Roberts, Esq.
                                                                                  600 Peachtree St. NE
                                                                                  Suite 3000                                                  harris.winsberg@troutman.com
Counsel for Southern Power Company          TROUTMAN SANDERS LLP                  Atlanta GA 30308                                            matthew.roberts2@troutman.com            Email
                                                                                  Attn: Mark Toney, Thomas Long
                                                                                  785 Market St
Counsel for TURN – The Utility Reform                                             Suite 1400                                                  mtoney@turn.org
Network                                     TURN—The Utility Reform Network       San Francisco CA 94103                                      tlong@turn.org                           Email
                                                                                  Attn: General Counsel
                                                                                  U.S. NRC Region IV
                                                                                  1600 E. Lamar Blvd.
Nuclear Regulatory Commission               U.S. Nuclear Regulatory Commission    Arlington TX 76011                                                                                   First Class Mail
                                                                                  Attn: General Counsel
Nuclear Regulatory Commission               U.S. Nuclear Regulatory Commission    Washington DC 20555‐0001                                                                             First Class Mail
                                                                                  Attn: Tonya W. Conley, Lila L. Howe
                                                                                  1400 Douglas Street
                                                                                  STOP 1580
Interested Party                            Union Pacific Railroad Company        Omaha NE 68179                                              bankruptcynotices@up.com                 Email
                                                                                  Attn: Jina Choi, Regional Director
                                                                                  San Francisco Regional Office
                                                                                  44 Montgomery Street, Suite 2800
US Securities and Exchange Commission       US Securities and Exchange Commission San Francisco CA 94104                                      sanfrancisco@sec.gov                     Email
                                                                                  Attn: Office of General Counsel
                                                                                  100 F St. NE MS 6041B
US Securities and Exchange Commission       US Securities and Exchange Commission Washington DC 20549                                         secbankruptcy@sec.gov                    Email
                                                                                  Attn: James M. Wagstaffe & Frank Busch
                                                                                  100 Pine Street
Counsel to Public Employees Retirement      WAGSTAFFE, VON LOEWENFELDT, BUSCH & Suite 725                                                     wagstaffe@wvbrlaw.com
Association of New Mexico                   RADWICK, LLP                          San Francisco CA 94111                                      busch@wvbrlaw.com                        Email




         In re: PG&E Corporation, et al.
         Case No. 19‐30088 (DM)                                                                        Page 17 of 18

                                           Case: 19-30088            Doc# 4969           Filed: 12/03/19               Entered: 12/03/19 18:55:41            Page 21
                                                                                                   of 24
                                                                                                               Exhibit A
                                                                                                           Master Service List
                                                                                                        Served as set forth below

                  DESCRIPTION                                  NAME                                                     ADDRESS                                          EMAIL             METHOD OF SERVICE
Individual Plaintiffs Executive Committee
appointed by the California Superior Court in
the North Bay Fire Cases, Judicial Council                                                  Attn: Michael A. Kelly, Khaldoun A. Baghdadi, Max Schuver
Coordination Proceeding Number 4955,                                                        650 California Street                                       mkelly@walkuplawoffice.com
Pursuant to the terms of the Court’s Case                                                   26th Floor                                                  kbaghdadi@walkuplawoffice.com
Management Order No. 1                        Walkup Melodia Kelly & Schoenberger           San Francisco CA 94108                                      mschuver@walkuplawoffice.com    Email
                                                                                            Attn: Riiley C. Walter, Michael L. Wilhelm
                                                                                            205 E. River Park Circle
Counsel for Aera Energy LLC, Midway Sunset       Walter Wilhelm Law Group a Professional    Suite 410                                                   rileywalter@W2LG.com
Congeneration Company                            Corporation                                Fresno CA 93720                                             Mwilhelm@W2LG.com               Email
                                                                                            Attn: Emily P. Rich
Counsel for Engineers and Scientists of                                                     1001 Marina Village Parkway
California, Local 20, IFPTE, Counsel for SEIU                                               Suite 200
United Service Workers ‐ West                    Weinberg Roger & Rosenfeld                 Alameda CA 94501‐1091                                       cgray@unioncounsel.net          Email
                                                                                            Attn: Mark S. Bostick, Lisa Lenherr
                                                                                            1111 Broadway
Counsel to Michael G. Kasolas, Claims                                                       24th Floor                                                  mbostick@wendel.com
Representative                                Wendel Rosen LLP                              Oakland CA 94607                                            llenherr@wendel.com             Email
Counsel for Sempra Energy, San Diego Gas &                                                  Attn: J.Christopher Shore
Electric Company, and Southern California Gas                                               1221 Avenue of the Americas
Company                                       White & Case LLP                              New York NY 10020‐1095                                      cshore@whitecase.com            Email
                                                                                            Attn: Thomas E Lauria, Matthew C. Brown
Counsel for Sempra Energy, San Diego Gas &                                                  Southeast Financial Center
Electric Company, and Southern California Gas                                               200 South Biscayne Boulevard, Suite 4900                    tlauria@whitecase.com
Company                                       White & Case LLP                              Miami FL 33131‐2352                                         mbrown@whitecase.com            Email
                                                                                            Attn: Todd W. Blischke
                                                                                            601 Union Street
                                                                                            Suite 4100
Counsel for Ballard Marine Construction, Inc. Williams Kastner                              Seattle WA 98101‐2380                                       TBlischke@williamskastner.com   First Class Mail
                                                                                            Attn: Michael A. Yuffee
                                                                                            1700 K Street, N.W.
Counsel for Macquarie Energy LLC                 Winston & Strawn LLP                       Washington DC 20006‐3817                                    myuffee@winston.com             Email
                                                                                            Attn: Scott Ward, Esq.
Counsel to Plaintiffs Santiago Gatto and         Young Ward & Lothert, A Professional Law   995 Morning Star Dr., Suite C
Anastasia Tkal                                   Corporation                                Sonora CA 95370‐5192                                        info@youngwardlothert.com       Email




          In re: PG&E Corporation, et al.
          Case No. 19‐30088 (DM)                                                                              Page 18 of 18

                                                Case: 19-30088             Doc# 4969            Filed: 12/03/19               Entered: 12/03/19 18:55:41               Page 22
                                                                                                          of 24
                                    Exhibit B




Case: 19-30088   Doc# 4969   Filed: 12/03/19    Entered: 12/03/19 18:55:41   Page 23
                                       of 24
                                                                                                                  Exhibit B
                                                                                                          Fee Application Service List
                                                                                                           Served as set forth below

                NAME                                      NOTICE NAME                        ADDRESS 1           ADDRESS 2           CITY      STATE POSTAL CODE                EMAIL                 METHOD OF SERVICE

                                            Attn: Eric Sagerman, Esq. and Cecily Dumas, 11601 Wilshire
Baker & Hostetler LLP                       Esq.                                        Boulevard, Suite 1400                    Los Angeles   CA   90025‐0509                                     First Class Mail
DLA PIPER LLP                               Attn: Joshua D. Morse                       555 Mission Street      Suite 2400       San Francisco CA   94105‐2933                                     First Class Mail
DLA PIPER LLP (US)                          Attn: Eric Goldberg, David Riley                                                                                       david.riley@dlapiper.com        Email
Fee Examiner                                Attn: Bruce A. Markell                                                                                                 bamexampge@gmail.com            Email
                                                                                                                                                                   tkeller@kellerbenvenutti.com;
Keller & Benvenutti LLP                     Attn: Tobias S. Keller, Jane Kim                                                                                       jkim@kellerbenvenutti.com       Email
                                            Attn: Dennis F. Dunne, Esq. and Sam A.
Milbank LLP                                 Khalil, Esq.                               55 Hudson Yards                           New York     NY    10001‐2163                                     First Class Mail
                                            Attn: Paul S. Aronzon, Gregory A. Bray,                                                                                Paronzon@milbank.com;
Milbank LLP                                 Thomas R. Kreller                                                                                                      Gbray@milbank.com               Email
                                            Attn: James L. Snyder, Esq. & Timothy                                                                                  James.L.Snyder@usdoj.gov;
Office of the United States Trustee         Lafreddi, Esq., Marta E. Villacorta        450 Golden Gate Ave      Suite 05‐0153 San Francisco CA      94102          timothy.s.laffredi@usdoj.gov    First Class Mail and Email
Pacific Gas & Electric Company              Attn: Janet Loduca, Esq.                   77 Beale Street                        San Francisco CA      94105                                          First Class Mail
                                                                                                                                                                   stephen.karotkin@weil.com;
                                                                                                                                                                   matthew.goren@weil.com;
                                            Attn: Stephen Karotkin, Jessica Liou,                                                                                  jessica.liou@weil.com;
Weil, Gotshal & Manges LLP                  Matthew Goren , Rachael Foust                                                                                          rachael.foust@weil.com          Email




          In re: PG&E Corporation, et al.
          Case No. 19‐30088 (DM)                                                                                   Page 1 of 1

                                                Case: 19-30088                  Doc# 4969           Filed: 12/03/19               Entered: 12/03/19 18:55:41               Page 24
                                                                                                              of 24
